                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

UNITIED STATES OF AMERICA,

                       Plaintiff,
                                                            Criminal No. 19-cr-10088-MLW
       vs.

LAUREN M. PERRIN,

                       Defendant.

    ASSENTED TO MOTION TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       The government, with the assent of the defendant, respectfully requests that the Court

exclude the time from April 22, 2019 until September 16, 2019 for the purposes of the Speedy

Trial Act. The parties jointly request that this period of time be excluded from the Speedy Trial

Act, 18 U.S.C. § 3161(h)(7)(A), on the grounds that the ends of justice served in the delay outweigh

the best interests of the public and the defendant to a speedy trial.

       The grounds for the exclusion—to allow time for the Court to schedule a Rule 11

hearing—was set forth on the record at the defendant’s initial appearance and arraignment on

April 22, 2019. At the hearing, parties informed the Honorable Magistrate Judge Jennifer C.

Boal that they anticipated a plea and intended to schedule a Rule 11 change of plea hearing

before the Court. As Judge Boal accepted the defendant’s plea of not guilty, she acknowledged

that the defendant intended to later enter a guilty plea. At the end of the hearing Judge Boal

stated that the next step of the case will be to contact the Court to schedule a hearing. The

parties respectfully submit that the period from arraignment on April 22, 2019 to requested

hearing date on September 16, 2019 should be excluded under the Speedy Trial Act, 18 U.S.C. §

3161(h)(7)(A), to serve the ends of justice.
      Respectfully submitted,

      ANDREW E. LELLING
      United States Attorney


By:   /s/ Elysa Wan
      ELYSA WAN
      Assistant United States Attorney




         2
                                CERTIFICATE OF SERVICE


I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants .

                                             /s/ Elysa Wan
                                             Elysa Wan
                                             Assistant United States Attorney




Date: September 13, 2019




                                                 3
